Citation Nr: 0612292	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  04-30 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, which denied service connection 
for PTSD.

In August 2004, the veteran was afforded a personal hearing 
before a Decision Review Officer (DRO) at the Manchester RO.  
While the veteran indicated on his August 2004 VA Form 9 that 
he wanted a hearing before the Board, he withdrew that 
request in a November 2005 statement.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

VA law provides that service connection for PTSD "requires 
medical evidence diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. . . ."  38 C.F.R. § 3.304(f).  

In this matter, the veteran claims that he has PTSD as a 
result of traumatic experiences in service, including combat 
and non combat experiences in Vietnam.  Specifically, the 
veteran also identified an attack where three U.S. servicemen 
were killed by a rocket propelled grenade right next to him.  
While the veteran has a diagnosis of PTSD from a VA 
psychiatrist, the RO denied the veteran's claim because the 
diagnosis relied on the veteran's unverified account of his 
Vietnam experiences.  

The Board notes that in Pentecost v. Principi, 16 Vet. App. 
124 (2002), the U.S. Court of Appeals for Veterans Claims 
(Court) reversed the Board's denial of a claim for service 
connection for PTSD on the basis of an unconfirmed in-service 
stressor, where the claimant in that case had submitted 
evidence that his unit was subjected to rocket attacks. The 
Court pointed out that corroboration of every detail of a 
stressor under such circumstances, such as the veteran's own 
personal involvement, is not necessary. See also Suozzi v. 
Brown, 10 Vet. App. 307 (1997). Applying this holding to the 
instant case, it does not appear that sufficient effort was 
made to verify the veteran's purported stressor through 
official channels, to include research of his unit records.  
VA has not attempted to verify the occurrence of any alleged 
stressful events in Vietnam by contacting the U.S. Armed 
Services Center for Unit Records (now U.S. Army and Joint 
Services Records Research Center or JSRRC) regarding the 
veteran's unit records.  Although the veteran has not 
provided the names of the individuals he states were killed 
and indicates they were not in his unit, the fact that his 
unit was subjected to a rocket attack can be verified, even 
if the deaths can not.  Additional development is indicated.  

Accordingly, the case is REMANDED for the following action:

1. The RO should attempt to verify the 
veteran's claimed stressor event in 
Vietnam by contacting the JSRRC and 
requesting unit records for April-June 
1969.  The veteran was assigned to Co. A, 
1st S&T Bn., 1st Infantry Division, and he 
states his unit came under a rocket attack 
while at Firebase Dominique during this 
time period.  

2. Thereafter, the RO must determine 
whether the veteran engaged in combat with 
the enemy or was exposed to a stressor or 
stressors in service, and if so, provide 
him with a VA psychiatric examination to 
obtain medical opinion as to whether the 
criteria for diagnosing PTSD are met, and, 
if so, whether the condition is related to 
the verified stressor(s).  

3. After completion of the above and any 
additional development deemed necessary, 
the RO should review this matter.  If the 
benefit sought remains denied, the veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


